Citation Nr: 1826026	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  10-04 225A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased initial rating for paroxysmal atrial fibrillation in excess of 10 percent.  

2.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

J. R. Higgins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1980 to July 1984, November 18, 1990 to March 21, 1991, and March 16, 2003 to July 3, 2003 with additional periods of reserve service.  

This matter is before the Board of Veterans' Appeal (Board) on appeal from rating decisions issued in February 2009 and October 2013 by the Department of Veteran Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In August 2014, the Board remanded the claim of service connection for a low back disability for further development, and the case has been returned for appellate consideration.

This appeal was processed using the Virtual VA/VBMS paperless claim processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.  


FINDINGS OF FACT

1.  The Veteran's paroxysmal atrial fibrillation was not manifested by more than four episodes per year documented by ECG or Holter monitor.  

2.  The Veteran's current low back disability is neither the result of an injury or disease incurred or aggravated during a period of ACDUTRA, nor the result of an injury incurred or aggravated during a period of INACDUTRA.  

3.  A low back disability was noted prior to service entrance in March 2003.  

4.  The evidence shows that the low back disability was not aggravated by service.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for paroxysmal atrial fibrillation have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.104, Diagnostic Code 7010 (2017).  

2.  The criteria for service connection for a low back disability have not been met.  38 U.S.C. §§ 1111, 1131, 1153, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

VA's duty to notify was satisfied by a letter dated September 2012.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

With respect to the duty to assist, the Veteran's service treatment records, identified private treatment records, and VA outpatient treatment records have been obtained.  Moreover, the Veteran has been afforded adequate VA examinations with regards to the etiology of her low back disability and the current severity of her paroxysmal atrial fibrillation.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran has not identified any additional, existing evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran.

The Board also notes that neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

This claim was most recently remanded by the Board in August 2014.  At that time, the RO was instructed as follows: (1) to request an addendum opinion addressing whether the Veteran's back disability was aggravated by service, and (2) issue a Supplemental Statement of the Case (SSOC) if the claim remained denied.  

A claimant has the right to substantial compliance with remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the United States Court of Appeals for Veterans Claims Court (Court) or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see also D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).  Here, a September 2014 VA addendum low back disability medical opinion was completed and associated with the claims file.   The claim was subsequently readjudicated, and an SSOC was issued in March 2017.  
	
As such, the Board finds that there has been substantial compliance with its August 2014 remand directives.  The Board will now review the merits of the Veteran's claim.  

II.  Increased Rating Claims

Disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the veteran's symptoms to the criteria in the rating schedule.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  Disability evaluations are determined by assessing the extent to which a Veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the ratings schedule.  Individual disabilities are assigned separate Diagnostic Codes, and ratings are based on the average impairment of earning capacity.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  If there is a question as to which evaluation should be applied to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

The primary focus in a claim for increased rating is the present level of disability. Although the overall history of the veteran's disability shall be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, a staged rating is warranted if the evidence demonstrates distinct periods of time in which a service-connected disability exhibited diverse symptoms meeting the criteria for different ratings throughout the course of the appeal.  Fenderson v. West, 12 Vet. App, 119, 125-126 (1999);  Hart v. Mansfield, 21 Vet. App. 505 (2007).

As such, the Board will analyze the evidence of record to determine the Veteran's current levels of disability.  In doing so, the Board first notes that it has reviewed all of the evidence in the Veteran's claims file, placing an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no obligation to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claims.  

When evaluating disabilities of the cardiovascular system under diagnostic codes 7000-7007, 7011, and 7015-7020, it must be ascertained in all cases whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram (EKG), echocardiogram (ECG), or X-ray) is present and whether or not there is a need for continuous medication. 38 C.F.R. § 4.100 (2017).  METs testing is also required in all cases except: (1) when there is a medical contraindication; (2) when the left ventricular ejection fraction has been measured and is 50% or less; (3) when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; (4) when a 100% evaluation can be assigned on another basis.  Id.  If left ventricular ejection fraction (LVEF) testing is not of record, the cardiovascular disability must be evaluated based on the alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the veteran's cardiovascular disability.

Pursuant to DC 7010, a 10 percent rating is assigned for supraventricular arrhythmias manifested by permanent atrial fibrillation (lone atrial fibrillation), or one to four episodes per year of paroxysmal atrial fibrillation, or other supraventricular tachycardia documented by an ECG or Holter monitor.  A 30 percent rating is assigned for paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than 4 episodes per year documented by an ECG or Holter monitor. 38 C.F.R. § 4.104, DC 7010.  The Board notes that an evaluation in excess of 30 percent is not available under DC 7010.

The Veteran contends that her service-connected heart disability, diagnosed as atrial fibrillation, is more severe than is reflected by her current 10 percent disability rating.  Her symptoms are rated under DC 7010, for supraventricular arrhythmias.  38 C.F.R. § 4.104, DC 7010.

The Veteran's service treatment records (STRs) from her active period of March 2003 to July 2003 shows that the Veteran was diagnosed and treated with paroxysmal atrial fibrillation in July 2013.  At that time, the Veteran had a workload of 13.5 METs, normal echocardiogram, negative cardiac workup, and an "excellent" exercise tolerance.  

A May 2004 treatment note provided that the Veteran did not have presyncope, syncope, or palpitations to suggest recurrent chest discomfort.  The physician noted that the Veteran had the occasional episode of discomfort, but no episodes of heart complications caused by exertion.  

A September 2009 treatment note provided that the Veteran's heart disability had been clinically stable since her onset of atrial fibrillation in July 2003.

The Veteran was afforded a VA examination in October 2008.  At that time, the Veteran reported that she had an episode of atrial fibrillation about once a month with the episodes lasting about two minutes.  The episodes were characterized by the feeling of an irregular and fast heartbeat.  The examiner noted that the Veteran had not been hospitalized for the condition since 2003.  The examiner further provided that based on the Veteran's statements, "there is no obvious cause at all for the atrial fibrillation."  The examiner noted that Veteran was not hypertensive or hyperlipidemic, and could walk up two flights of stairs without rest.  The Veteran did not have orthopnea, paroxysmal nocturnal dyspnea, and syncope.  There were no murmurs, and the Veteran's electrocardiogram was normal.  

The Veteran was also afforded a VA examination in March 2017.  During the examination, the Veteran denied any recent visits over the past several years with a cardiologist.  The Veteran also denied any recent ECG or Holter monitor testing.  The Veteran conveyed that she was still having heart beat fluttering once a month or once every two months.  The Veteran reported enjoying bike riding and her elliptical machine, but experienced some chest tightness.  The examiner noted no heart valve conditions, no infectious heart conditions, no pericardial adhesions, and no hospitalizations or procedures.  The Veteran's heart rhythm was regular, and heart sounds were normal.  The dorsalis pedis and posterior tibal were normal.  There was no myocardial infarction or congestive heart failure.  The examiner noted that the Veteran did require the continuous use of medication for her heart condition.  The Veteran was noted to have a cardiac arrhythmia, specifically paroxysmal atrial fibrillation.  The Veteran reported more than 4 episodes in the past year related to her atrial fibrillation.  However, the Veteran denied any formal documentation of paroxysmal atrial fibrillation with an ECG or Holter monitor, but the Veteran believed that she still had heart beat fluttering once a month or once every two months.  The Veteran did not have any other pertinent physical findings related to her atrial fibrillation.  There was no evidence of cardiac hypertrophy or dilation.  The Veteran's chest x-ray was noted to be abnormal due to stable calcified granuloma, but otherwise unremarkable.  No exercise stress test was performed because it is not required as part of the Veteran's current treatment plan.  The Veteran's interview-based METs test yielded a presence of angina at a level of greater than 7-10 METs, which corresponds with climbing stairs quickly, moderate bicycling, sawing wood, and jogging.  The examiner provided that the METs level limitation is due solely to the Veteran's atrial fibrillation.  The examiner noted that the Veteran's heartbeat and rhythm were auscultated while the Veteran was in a seated, supine, and in the left recumbent position, which yielded normal heart rate, heartbeat, and rhythm with no evidence of atrial fibrillation.  Furthermore, examiner noted that the Veteran's heart condition did not impact her ability to work.  

Upon reviewing the collective medical reports and considering the frequency, severity, and duration of the Veteran's symptoms for this time period, the Board finds that a disability rating of in excess of 10 percent is not warranted.  

During this period, the Veteran reported ongoing symptoms of heart beat fluttering and chest tightness. The Veteran has also reported more than 4 episodes related to her atrial fibrillation per year, but without any formal documentation of such episodes.  The objective medical evidence shows that the Veteran's heart condition has been relatively stable since her onset of atrial fibrillation in July 2003.  The March 2017 examiner also provided that when the Veteran was seated, supine, and in the left recumbent position, the Veteran's heartbeat, rate, and rhythm were normal with no evidence of atrial fibrillation.  Although, the Veteran reported more than 4 episodes per year related to her atrial fibrillation these episodes were not confirmed by an ECG or Holter monitor.  To that end, the Veteran denied any recent visits over the past several years with a cardiologist and any recent ECG or Holter monitor testing.  Therefore, the Board finds that the reported symptomatology more closely aligns with that embodied in the criteria for a 10 percent disability rating.  Accordingly, the Board finds that the assignment of an increased rating in excess of 10 percent is not warranted.  

The Board also considered whether any additional diagnostic codes would be applicable to the Veteran's heart disability.  The Board, however, finds that no other cardiovascular disability diagnostic code would provide the Veteran an alternative avenue for an increased rating in excess of ten percent because the Veteran does not have valvular heart disease, ventricular arrhythmia, endocarditis, pericarditis, pericardial adhesions, syphilitic heart disease, arteriosclerotic heart disease, myocardial infarction, hypertensive heart disease, hyperthyroid heart disease, atrioventricular block, a heart valve replacement, a coronary bypass surgery, implantable cardiac pacemakers, cardiac transplantation, or cardiomyopathy.  See 38 C.F.R. § 4.104

In sum, the Board concludes that the symptomatology noted in the medical and lay evidence has been adequately addressed by the current rating.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

III.  Service Connection

The Veteran asserts that her current low back disability is related to her active military service.  

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption for certain chronic diseases, to include arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  If there is not sufficient evidence that the currently diagnosed chronic disease was chronic in service or within presumptive period, a veteran may still be entitled to presumptive service connection if continuity of symptomatology is demonstrated.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309 (a)).

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Thus, veterans are presumed to have entered service in sound condition as to their health. 

This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 
38 C.F.R. § 3.304 (b), and that "[h]history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id.  at (b) (1). 

If a disorder was not "noted" on entering service, the government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that the "increase in disability [was] due to the natural progress of the preexisting condition."  38 C.F.R. § 3.306 (2016);  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the government fails to rebut the presumption of soundness, the claim is one for service connection, not aggravation.  Wagner, 370 F.3d at 1097. 

In explaining the meaning of an increase in disability, the United States Court of Appeals for Veterans Claims (Court) has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346   (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability). However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

Active military service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C. § 101 (21) and (24) (2012); 38 C.F.R. § 3.6 (a) and (d) (2017). 

ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C. § 101 (22); 38 C.F.R. § 3.6 (c) (1).  INACDUTRA is part-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C. § 101 (22); 38 C.F.R. 
 § 3.6(c) (1).  Active service also includes authorized travel to or from such duty or service.  38 U.S.C. § 106 (d); 38 C.F.R. § 3.6 (e).

With respect to the Veteran's National Guard service, the applicable laws and regulations permit service connection only for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated while performing inactive duty for training (INACDUTRA). See 38 U.S.C.A. § 101 (22), (24); 38 C.F.R. § 3.6  . ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes. 38 U.S.C.A. § 101 (22); 38 C.F.R. § 3.6 (c). Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves. 38 U.S.C.A. § 101 (23)(A).

In the present case, the Board finds competent and credible evidence of a current disability.  The Veteran was diagnosed with a lumbar strain with evidence of bulging discs and degenerative changes.  See October 2008 VA Examination.  Therefore, the record clearly establishes the first element of service connection, a current disability.  

The question for the Board is whether the Veteran's current diagnosis of lumbar strain was aggravated by service.  

The Board finds that competent, credible, and probative evidence establishes that the Veteran's low back disability did not increase in severity during service and any increase is due to the natural progression of the disease.  

The Board finds that the Veteran entered active service in March 2003 with a pre-existing low back injury.  The evidence indicates that the Veteran was treated for a thoracic and lumbosacral strain sustained in a motor vehicle accident in July 1990.  Moreover, the Veteran injured her back in March 2002 during local annual training for the Pennsylvania Air National Guard.  A medical treatment record from April 2002 provided that the Veteran came for treatment related to ongoing complaints of lower back pain that radiated to the Veteran's left leg.  The Veteran provided that she injured her back working with some equipment while on duty in March 2002.  Moreover, in April 2002 the Veteran was diagnosed with a lumbar sprain with central disc herniation and the Veteran underwent a lumbar discectomy in May 2002.  The Board notes that this period of service has not been shown to be federal service under Title 10 U.S.C., as opposed to state service under Title 32 U.S.C.  Thus, an injury during this service would not be subject to service connection.  

Additionally, a March 2003 Annual Medical certificate (AMC) noted that the Veteran suffered from acute low back pain.  The Veteran, however, was cleared for full duty.  Therefore, the Board finds that it was noted at service entrance.  

In September 2008 the Veteran underwent a VA examination to determine the nature and etiology of her low back disability.  Upon examination the Veteran was diagnosed with a lumbosacral muscle strain, with evidence of a bulging disc.  The examiner provided that Veteran's low back injury in March 2002, "is as least as likely as not, related to and the cause of her present low back discomfort that has not significantly, at the present time, affected her ADLS and her ability to continue her occupation as a financial analyst."  The examiner noted the Veteran's lumbar discectomy in May 2002 and seemed to be doing well, expect for flare-ups, which occurred several times a year.  The Board notes, however, that the examiner erroneously classified the March 2002 back injury occurred on active service time, however as noted above that particular time is not considered as federal service.  

In September 2014 a VA addendum medical opinion was completed in relation to the Veteran's claim for service connection for a low back disability.  The examiner opined that the Veteran's low back disability was less likely as not aggravated by military service.  The examined cited that no injury was sustained while on active duty status and that the Veteran's civilian records are not reflective of a military nexus or aggravation.  

When assessing the probative value of a medical opinion, the access to the claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean, 13 Vet. App. at 448-9.  Claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for medical opinions.  A medical opinion that contains only data and conclusions has reduced probative weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez, 22 Vet. App. at 304.  

In this case, as to the issue of whether the Veteran's low back disability was aggravated by the Veteran's military service, the Board finds that the September 2014 VA addendum medical opinion is the most probative evidence of record as it was definitive, based upon a complete review of the Veteran's entire claims file, in consideration of the Veteran's reported history, contemporaneous physical evaluation of the Veteran, and pursuant to the Board's remand instructions.  Furthermore, the examiner provided a complete and thorough rationale in support of his opinion.  The examiner based his opinion on review and evaluation of the record; and he provided rationale for his findings.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

Moreover, the Board notes that the September 2008 VA examination report provided a positive nexus opinion as to whether the Veteran's low back disability was related to her military service.  However, the examiner erroneously classified the period of training in March-April 2002, when the Veteran sustained an injury to her low back, as qualifying service eligible for service connection.  As stated above that particular period of National Guard training is not classified as federal service.  The Court has also held that, once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Moreover, the VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data." See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  Therefore, the September 2008 VA examination report is inadequate for rating purposes because it is based on erroneous fact.  Due to the inadequacy of September 2008 VA examination, the Board limits the probative value of the September 2008 VA examination report.  Therefore, the probative weight of the September 2014 VA addendum medical opinion is found to outweigh the probative value of the September 2008 examination report.  

The Board acknowledges the Veteran's statements of symptomology related to her low back disability, specifically those concerning back pain.  All of which the Veteran is competent and credible to report and entitled to a degree of probative weight, however all the Veteran's statements of pain and symptomology pertain to the determination of whether a current disability exists.  The Board acknowledges that the Veteran has a low back disability, however whether or not the Veteran has a current disability is not at issue here, but whether there is a nexus between his preexisting low back disability and her military service, specifically whether the preexisting low back disability was aggravated beyond its normal progression by her military service.  

However, the Veteran, as a lay person, has not been shown to be capable of making medical conclusions, especially as to a complex medical diagnosis and/or opinion regarding the etiology of a low back disability. 

Given the Veteran's lack of demonstrated medical expertise and the diminished credibility of Veteran's statement regarding his symptomology, the Board finds that the objective medical evidence more persuasive as to whether the Veteran's preexisting low back disability was aggravated beyond its normal progression by his military service.  

The presumption under 38 C.F.R. §3.307 is not applicable due to the Veteran's preexisting low back disability nor was it shown that the low back disability was aggravated by his military service.  

Thus, the preponderance of the competent evidence weighs against a finding that the Veteran's preexisting low back disability was aggravated beyond its normal progression by his military service and, the benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, the claim is denied.  









ORDER

Entitlement to an increased initial rating for paroxysmal atrial fibrillation in excess of 10 percent is denied.  

Entitlement to service connection for a low back disability is denied.  




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


